DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but are not persuasive. 
Applicant argues that the flooded chamber 226 of Wadehn does not comprise an inlet fluidly connected to the bearing housing via a lubricant pump.  As understood, the embodiment shown in Fig. 12A of Wadehn shows flooded chambers 226 that seal against the shaft.  Fig. 5A of Wadehn teaches that lubricant is pumped via 70 to the shaft. Chambers 226 exist to flood with the lubricant and serve as a small reservoir to ensure the shaft is adequately lubricated. Given this broadest reasonable interpretation, the flooded chambers 226 are fluidly connected to the pump 70. However, in the instant invention it appears the flooded chambers are directly connected to the inlet of the pump.  While this is not claimed, Applicant’s arguments are directed towards this embodiment.  Considering this, it appears that item 80 of Wadehn in Fig. 5A seems to be a flooded chamber directly connected to inlet 78 and pump 70, thus fluidly connected it to the bearing housing. This is just pointed out if Applicant is choosing to further amend in this direction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn (US 2012/0070280), in view of Eriksen et al. (“Eriksen”; US 2018/0030964).
Regarding claim 1: Wadehn discloses a bearing arrangement (28c, Fig. 9) for a wind turbine comprising: 
a bearing housing (34c); 
a drive shaft (26c) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (as shown in Fig. 9); and 
an upwind bearing (28, Fig. 2) as bearing as a radial fluid bearing (“hydrostatic” or “hydrodynamic”, paragraph 0082), 
a first lubricant flooded chamber (226, Fig. 12A) arranged at the downwind bearing, in which radial bearing pads (164, Fig. 9) of the downwind bearing are arranged about the drive shaft (26c), the first lubricant flooded chamber being sealed against the drive shaft, an internal space of the bearing housing, and an outside of the 
the first lubricant flooded chamber and the second lubricant flooded chamber each comprise a lubricant inlet (78, Fig. 5A);
the lubricant inlet of the first lubricant flooded chamber and the second lubricant flooded chamber is fluidically connected via a lubricant pump (70, Fig. 5A) to the bearing housing (34).  
Wadehn does not explicitly disclose a downwind bearing, the downwind bearing and the upwind bearing being arranged between the bearing housing and the drive shaft; or a second lubricant flooded chamber. 
However, Eriksen discloses a downwind bearing (1B) and an upwind (1F) bearing as radial fluid bearings (paragraph 0011), the downwind bearing and the upwind bearing being arranged between the bearing housing and the drive shaft (Fig. 2). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing arrangement of Wadehn to include the downwind bearing of Eriksen, resulting in a second flooded chamber as disclosed by Wadehn, in order to add support to the shaft. 
Regarding claim 5: Wadehn as modified by Eriksen discloses a first and second lubricant flooded chamber, Wadehn further discloses the second lubricant flooded chamber is fluidically connected to an effective path provided by a lubricant flow channel (such as to a pump 70 and shown in Fig. 5A). 
Wadehn does not explicitly disclose an axial bearing of the bearing arrangement.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing of Wadehn to include the axial bearing, of Eriksen, in order to absorb axial loading of the shaft (paragraph 0039).
Regarding claim 11: Wadehn discloses the downwind bearing and/or the upwind bearing comprises an outer sealing for sealing the first lubricant flooded chamber and/or the second lubricant flooded chamber against the outside of the bearing housing, further wherein the outer sealing comprises an outer seal plate (inherent as the chamber is sealed from the outside of the bearing housing). 
Regarding claim 12: Wadehn discloses the outer sealing comprises at least one lip seal for sealing the outer sealing against the drive shaft (inherent as the chamber is sealed against the drive shaft).
Regarding claim 13: Wadehn discloses a dust sealing is attached to the outer sealing for preventing the entering of dust into the lubricant flooded chamber through the at least one lip seal of the outer sealing, further wherein the dust sealing comprises a dust seal plate and a further lip seal (as the chamber is sealed, dust will not enter the chamber either).
Regarding claim 14: Wadehn as modified by Eriksen discloses a first and second lubricant flooded chamber, Wadehn further discloses the lubricant flooded chamber comprises a lubricant level sensor (paragraph 0107 – the thickness of the lubricant film is directly related to the level of the fluid).
Regarding claim 15: Wadehn discloses a wind turbine comprising the bearing arrangement according to claim 1 (28, Fig.2), wherein the wind turbine further comprises a rotor (20) operatively connected to drive the drive shaft and a generator (18) operatively connected to be driven by the drive shaft (as shown in Fig. 2).
Claims 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn and Eriksen, as applied to claim 1, above, further in view of Guerenbourg et al. (“Guerenbourg”; US 2012/0099993).
Regarding claim 4: Wadehn as modified by Eriksen discloses a first and second lubricant flooded chamber, but does not explicitly disclose the lubricant flooded chamber is connected to a drain outlet of the bearing housing or a collecting sump of the bearing housing, further wherein the collecting sump is arranged underneath the drain outlet.
However, Guerenbourg discloses the lubricant flooded chamber is connected to a drain outlet of the bearing housing or a collecting sump (32) of the bearing housing, further wherein the collecting sump is arranged underneath the drain outlet (paragraph 0054 – “returning it to a pump” implies an outlet).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second flooded chambers to include the outlet of Guerenbourg in order to allow for lubricant to be circulated. 
Regarding claim 6: Wadehn discloses bearing pads, but does not explicitly disclose a collar further wherein the lubricant flow channel of the axial bearing is formed between the collar and the multiple bearing pads and the axial bearing comprises an axial collar and multiple axial bearing pads attached to an axial bearing stop.

And, Eriksen discloses the axial bearing comprises an axial collar (230) and multiple axial bearing pads (101, Fig. 7) attached to an axial bearing stop (11, paragraph 0039).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearings of Wadehn to include the collar of Guerenbourg to support the pads and have the second bearing be an axial bearing, as disclosed by Eriksen, in order to absorb axial loading of the shaft (paragraph 0039).
Regarding claim 7: Wadehn as modified by Eriksen discloses the downwind bearing and/or the upwind bearing, but do not explicitly disclose the bearing is a radial fluid bearing comprising a cylindrical seat within the bearing housing, multiple radial bearing bodies arranged on the cylindrical seat and multiple radial tiltable support structures secured to the multiple radial bearing bodies, further wherein each one of a multiple radial bearing pads is attached to one of the multiple radial tiltable support structures.
However, Guerenbourg discloses the bearing a radial fluid bearing comprising a cylindrical seat within the bearing housing (as shown in Fig. 3), multiple radial bearing bodies arranged on the cylindrical seat and multiple radial tiltable support structures (30) secured to the multiple radial bearing bodies, further wherein each one of a multiple 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearings to include the support structures of Guerenbourg in order to increase the support of the bearing. 
Regarding claim 10: Wadehn as modified by Eriksen disclose first and second lubricated flooded chambers, but do not explicitly disclose at least one of the inner sealing plates comprises at least one overflow opening from the first lubricant flooded chamber and/or the second lubricant flooded chamber to the internal space of the bearing housing.
Guerenbourg discloses a sealed bearing chamber comprises at least one of the inner sealing plates comprises at least one overflow opening from the lubricant flooded chamber to the internal space of the bearing housing (inherently leading to overflow reservoir 32, paragraph 0054).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the flooded chambers to include the sealing plates of Guerenbourg to better seal the chambers. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn and Eriksen as applied to claim 1 above, and further in view of Kern et al. (“Kern”; DE 10 2015 221 412 A1, original included on IDS, translation included in file).
Regarding claim 8: Wadehn modified by Eriksen discloses the downwind bearing and/or the upwind bearing comprising the lubricant flooded chamber comprises multiple inner sealing plates.
However, Kern discloses wherein the inner sealing comprises multiple inner sealing plates (26, 27).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the seal of Wadehn to include the sealing plates of Kern in order to better secure the seal. 
Regarding claim 9: Wadehn discloses a sealed bearing chamber but does not explicitly disclose the multiple inner sealing plates have a part-circular shape and are arranged so as to form a circular shaped inner sealing.
However, Kern discloses the multiple inner sealing plates have a part-circular shape and are arranged so as to form a circular shaped inner sealing (as shown in Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the seal of Wadehn to include the sealing plates of Kern in order to better secure the seal. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832